Citation Nr: 9927564	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  96-32 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a 
right knee injury with traumatic arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from September 1962 to June 
1965, and from May 1977 to June 1994.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 1995 rating decision of the Reno, Nevada, 
regional office (RO).  This issue was previously before the 
Board in May 1998, but was remanded for further development.  
The requested development has been completed, and the case 
has been returned for further appellate review.  


FINDINGS OF FACT

The veteran's right knee disability is productive of 
symptomatology that includes limitation of motion from zero 
to 130 degrees and slight laxity, with pain and swelling, but 
good muscle strength. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a 
right knee injury with traumatic arthritis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.40, 4.59, 4.71a, Codes 5003, 5010, 5257, 5260, 5261 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his traumatic arthritis of the 
right knee has increased in severity to such an extent that 
an evaluation in excess of 10 percent is warranted.  He notes 
that he has pain and limitation of motion, and believes that 
his disability has worsened over the past two years. 

Initially, the Board notes that a January 1999 rating 
decision established a separate evaluation for status post 
medial and lateral meniscectomy of the right knee, with a 10 
percent evaluation under 38 C.F.R. § 4.71a, Code 5259.  This 
is the highest evaluation available under this rating code.  
The issue of entitlement to an evaluation in excess of 10 
percent for traumatic arthritis of the right knee remains on 
appeal.  

The Board finds that the veteran's claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a); that is, a 
plausible claim has been presented.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  An allegation of increased disability 
is sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed to their full extent and that 
the VA has met its duty to assist.  White v. Derwinski, 1 
Vet. App. 519 (1991); Godwin v. Derwinski, 1 Vet. App. 419 
(1991).  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The record shows that entitlement to service connection for a 
right knee disability was established in a May 1995 rating 
decision.  A zero percent evaluation was assigned for this 
disability, effective from July 1994.  This evaluation was 
increased to the current 10 percent rating in a February 1997 
rating decision, also effective from July 1994.

The Board notes that this issue involves the veteran's 
dissatisfaction with the initial rating for his disability 
assigned following the grant of service connection.  The 
United States Court of Appeals for Veterans Claims, formerly 
the Court of Veterans Appeals (Court) has found that there is 
a distinction between a veteran's disagreement with the 
initial rating assigned following a grant of service 
connection, and the claim for an increased rating for a 
disability in which entitlement to service connection has 
previously been established.  In instances in which the 
veteran disagrees with the initial rating, the entire 
evidentiary record from the time of the veteran's claim for 
service connection to the present is of importance in 
determining the proper evaluation of disability, and staged 
ratings are to be considered in order to reflect the changing 
level of severity of a disability during this period.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

The veteran's right knee disability is evaluated under the 
rating code for traumatic arthritis.  Arthritis due to trauma 
substantiated by X-ray findings is evaluated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Code 5010.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate codes for 
the specific joint or joints involved.  If the limitation of 
motion is noncompensable, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation is 
merited for X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  A 10 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
38 C.F.R. § 4.71a, Code 5003.

Limitation of extension of the leg to 45 degrees is evaluated 
as 50 percent disabling.  Limitation of extension to 30 
degrees receives a 40 percent evaluation.  20 degrees of 
extension is evaluated as 30 percent disabling.  Limitation 
of extension to 15 degrees merits a 20 percent evaluation.  
Limitation of extension to 10 degrees is evaluated as 10 
percent disabling.  Limitation of extension to 5 degrees is 
evaluated as 0 percent disabling.  38 C.F.R. § 4.71a, Code 
5261.  Flexion that is limited to 15 degrees is evaluated as 
30 percent disabling.  Limitation of flexion to 30 degrees 
merits a 20 percent evaluation.  Limitation of flexion to 45 
degrees warrants a 10 percent evaluation.  Limitation of 
flexion to 60 degrees is evaluated as zero percent disabling.  
38 C.F.R. § 4.71a, Code 5260.  

The rating code for other impairment of the knee is also for 
consideration.  Impairment of the knee resulting in severe 
recurrent subluxation or lateral instability is evaluated as 
30 percent disabling.  Moderate impairment of the knee due to 
recurrent subluxation or lateral instability is evaluated as 
20 percent disabling.  Slight impairment merits a 10 percent 
evaluation.  38 C.F.R. § 4.71a, Code 5257.

There are other factors which must be considered in addition 
to those contained in the applicable rating codes.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  See also DeLuca v. Brown, 8 Vet. App. 321 
(1995).

The evidence includes the report of a VA X-ray study of the 
knees conducted in July 1996.  There was mild lateral joint 
space narrowing on the right, as well as possible 
patellofemoral compartment narrowing.  There was no evidence 
of effusion.  

VA treatment records from July 1996 show that the veteran was 
seen for complaints that included knee pain.  The assessment 
included chronic knee pain.  Additional July 1996 records 
contain an assessment of right knee surgery in 1980 with 
cartilage removal.  

A January 1997 VA fee basis examination states that the 
veteran injured his right knee in 1980.  He had both medial 
and lateral meniscectomies conducted at that time.  He 
currently complained of pain in the medial aspect of the 
knee, particularly with prolonged standing or walking.  On 
examination, there was tenderness of the right knee over the 
medial scar.  The range of motion was from zero to 154 
degrees.  There was good muscle strength, with slight laxity 
of the anterior cruciate ligament.  The medial collateral and 
other ligaments were intact.  The X-ray studies of the knees 
revealed some minor degeneration of the lateral joint line.  
The impression was presumed meniscectomies of the right knee, 
and some early osteoarthritis.  

An additional January 1997 VA fee basis examination is also 
contained in the claims folder.  He complained of pain in his 
knees, and there was a history of right knee surgery in 1980.  
The impression was of a man who reported a history of neck 
pain as well as right knee pain which began spontaneously in 
1991.  

June 1997 VA treatment records show that the veteran 
continued to be seen for complaints of pain.  

The veteran appeared at a hearing before the undersigned 
Board member in February 1998.  He testified that he 
experienced pain, which he treated with medication.  The 
veteran was able to take some exercise, but was not able to 
run for more than a short distance due to the pain.  He said 
that he experienced weakness and instability, and that the 
pain felt as if he had been hit by a baseball bat.  The 
veteran also noted that there was some limitation to the 
range of motion of the knee.  See Transcript.

July 1998 VA treatment records include an assessment of 
degenerative joint disease of the right knee, with no joint 
effusion.  

The veteran underwent VA fee basis X-ray and magnetic 
resonance imaging (MRI) studies of his right knee in November 
1998.  The examiner's impression of the X-ray study was 
degenerative changes and possible small joint effusion.  The 
impressions from the MRI were moderate osteoarthritis within 
the knee, truncation and abnormal appearance of the menisci 
suggesting either complex tears associated with advanced 
meniscoid degeneration versus post-surgical changes, 
significant venous varicosities, moderately large joint 
effusion, and an abnormal appearance of the anterior cruciate 
ligament complex suggesting injury or partial tear.  

The veteran was afforded a VA orthopedic examination in 
November 1998.  He was noted to have a history of injury due 
to a fall on the ice, and later underwent both medial and 
lateral meniscectomy.  He experienced some improvement 
following the surgery, but had since gradually become worse 
with constant swelling, pain, giving way, and an inability to 
run.  On examination, he limped significantly over his knee.  
There was good alignment, but obvious swelling.  The effusion 
was from two to three plus.  There was palpable arthritis of 
the medial femoral condyle and the lateral femoral condyle.  
There was no patellofemoral crepitus simply because the 
patella was floating on a sea of fluid.  The knee was stable, 
and the range of motion was from zero to 130 degrees.  The 
impression was significant post traumatic osteoarthritis.  

The veteran also underwent a VA examination of his nonservice 
connected left knee in January 1999.  His gait was normal.  

The Board finds that the evidence does not support 
entitlement to an evaluation in excess of 10 percent for his 
right knee disability under any of the applicable rating 
codes.  The most recent measurement of the range of motion of 
the right knee indicates that the veteran has zero to 130 
degrees of movement.  (Normal range of motion of the knee is 
from zero to 140 degrees.  38 C.F.R. § 4.71a, Plate II).  
This represents some limitation of motion, but it does not 
constitute sufficient impairment of either flexion or 
extension to merit a compensable evaluation under the 
appropriate rating codes.  38 C.F.R. § 4.71a, Codes 5260, 
5261.  When the X-ray evidence of degenerative changes of the 
right knee is noted, as well as the findings of swelling on 
the November 1998 examination and the consistent findings and 
complaints of pain, a 10 percent evaluation under 38 C.F.R. 
§ 4.71a, Code 5003 is merited.  

The evidence is unclear as to whether the veteran has 
instability of his knee.  The November 1998 examination 
states that the knee was stable, but the veteran has 
testified that the knee gives way, and the January 1997 
examination states that there was some slight laxity of the 
anterior cruciate ligament.  However, this would equate to no 
more than the slight degree of instability reflected by the 
10 percent evaluation currently in effect.  38 C.F.R. 
§ 4.71a, Code 5257.  

The Board has considered the provisions of 38 C.F.R. §§ 4.40 
and 4.59 in reaching this decision, but they do not provide a 
basis for an increased rating in this case.  The veteran has 
consistent complaints of pain, and these were considered as 
part of the 10 percent evaluation under 38 C.F.R. § 4.71a, 
Code 5003 for limitation of motion.  The January 1997 
examination states that muscle strength is good.  There is no 
indication of excess fatigability, and the veteran remains 
able to take some exercise.  Finally, incoordination has not 
been noted.  Therefore, the evidence does not indicate 
entitlement to an evaluation in excess of 10 percent at any 
time since the initial establishment of service connection 
for the right knee disability.  DeLuca v. Brown, 8 Vet. App. 
321 (1995).







ORDER

Entitlement to an evaluation in excess of 10 percent for a 
right knee injury with traumatic arthritis is denied. 



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

